Name: 84/75/EEC: Commission Decision of 21 December 1983 instituting for the fisheries and aquaculture sector in the regions of Languedoc-Roussillon, Provence-CÃ ´te d'Azur, Corsica and Aquitaine, France, a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  fisheries;  EU finance
 Date Published: 1984-02-15

 Avis juridique important|31984D007584/75/EEC: Commission Decision of 21 December 1983 instituting for the fisheries and aquaculture sector in the regions of Languedoc-Roussillon, Provence-CÃ ´te d'Azur, Corsica and Aquitaine, France, a pilot action in preparation for the integrated Mediterranean programmes (Only the French text is authentic) Official Journal L 044 , 15/02/1984 P. 0028 - 0032+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING FOR THE FISHERIES AND AQUACULTURE SECTOR IN THE REGIONS OF LANGUEDOC-ROUSSILLON , PROVENCE-COTE D'AZUR , CORSICA AND AQUITAINE , FRANCE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/75/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING THE INTEGRATED MEDITERRANEAN PROGRAMMES IN ORDER THAT SUCH PROGRAMMES MAY BE IMPLEMENTED AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED IN THE REGIONS OF LANGUEDOC-ROUSSILLON , PROVENCE-COTE D'AZUR , CORSICA AND AQUITAINE , IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN THE FISHERIES AND AQUACULTURE SECTOR IN FRANCE 1 . TITLE PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES FOR THE FISHERIES AND AQUACULTURE SECTOR IN THE FRENCH REGIONS OF LANGUEDOC-ROUSSILLON , PROVENCE-COTE D'AZUR , CORSICA AND AQUITAINE . 2 . GENERAL PURPOSE THE PURPOSE OF THE PREPARATORY PILOT ACTION IS TO PINPOINT AND TRY OUT WAYS OF BOOSTING THE PRODUCTIVITY IN THE FISHERIES AND AQUACULTURE SECTOR IN A NUMBER OF FRENCH REGIONS COVERED BY THE INTEGRATED MEDITERRANEAN PROGRAMMES ; IT WILL ESTABLISH THE PROCEDURES NECESSARY TO ENSURE EFFECTIVE COORDINATION BETWEEN COMMUNITY , NATIONAL AND REGIONAL AUTHORITIES IN THE PREPARATION AND IMPLEMENTATION OF THE PROGRAMMES ; AND IT WILL FACILITATE AN EARLY START TO THE PROGRAMMES . THE ACTION COMPRISES : - SURVEYS TO IDENTIFY THE OBSTACLES TO THE EXPANSION OF FISHING AND AQUACULTURE , THE PRIORITY AREAS IN WHICH ACTION SHOULD BE TAKEN , THE ACTUAL REQUIREMENTS AND THEIR EXPECTED COST , - PILOT PROJECTS TO TEST THE SURVEY FINDINGS . 3 . DESCRIPTION AND GENERAL FEATURES OF THE AREA GIVEN THEIR OBJECTIVE , THE SURVEYS WILL COVER ALL THE AREAS IN FRANCE COVERED BY THE INTEGRATED MEDITERRANEAN PROGRAMME . THE AREAS IN WHICH PILOT PROJECTS WILL BE CARRIED OUT ARE GIVEN BELOW . PROJECT LOCATIONS MAY BE CHANGED , HOWEVER , NOTABLY IN THE LIGHT OF THE SURVEY FINDINGS . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO NOVEMBER 1985 , THE FOLLOWING OPERATIONS WILL BE CARRIED OUT : ( A ) WITH REGARD TO PROTECTED MARINE AREAS : - A SURVEY TO DETERMINE THE CRITERIA AND PRIORITY LOCATIONS FOR ESTABLISHING PROTECTED MARINE AREAS , TO DEFINE THE BEST WAYS OF EXPLOITING SUCH AREAS AND TO INDICATE THE SCALE OF INVESTMENT NEEDED AND THE EXPECTED COST , - A PILOT PROJECT IN LANGUEDOC-ROUSSILLON ; ( B ) WITH REGARD TO AQUACULTURE : A SURVEY TO DETERMINE THE CRITERIA AND PRIORITIES FOR THE SELECTION OF COASTAL LAGOONS INTENDED FOR DEVELOPMENT , TO IDENTIFY THE BIOLOGICAL , WATER-ENGINEERING AND TECHNICAL PROBLEMS TO BE RESOLVED IN THE SHORT TERM , TO DESIGN THE MOST APPROPRIATE EXPLOITATION MODELS AND TO ASCERTAIN THE EXPECTED COSTS ; ( C ) WITH REGARD TO PROCESSING AND MARKETING : ( I ) A SURVEY TO IDENTIFY CURRENT BOTTLENECKS , TO DEFINE AND APPRAISE THE VARIOUS DEVELOPMENT OPTIONS OPEN AND THE ASSOCIATED TECHNOLOGICAL AND ECONOMIC PROBLEMS , TO ASSESS THE SCALE AND COST OF THE INVESTMENT NEEDED AND TO LOOK INTO THE POSSIBILITY OF DEVELOPING NEW PRODUCTS ; PRIORITY WILL BE ACCORDED TO THE PROCESSING AND MARKETING OF PELAGIC FISHES , ( II ) A PILOT PROJECT INVOLVING PELAGIC FISH , THE AIM BEING TO DEVELOP NEW PRODUCTS ; ( D ) WITH REGARD TO TECHNICAL ASSISTANCE : THE APPOINTMENT FOR A TWO-YEAR PERIOD OF THREE TECHNICAL ADVISERS FOR FISHERMEN AND AQUACULTURALISTS . 5 . TIMETABLE THE SURVEYS ARE TO BE COMPLETED IN 1984 , AND THE PILOT PROJECTS IN THE PERIOD 1984 AND 1985 . 6 . AUTHORITIES RESPONSIBLE RESPONSIBILITY FOR THE SCHEME LIES WITH THE SECRETARIAT D'ETAT AUPRES DU MINISTRE DES TRANSPORTS , WHICH IS THE BODY COMPETENT FOR MATTERS PERTAINING TO THE SEA AND , BY DELEGATION OF POWERS , WITH THE FONDS D'INTERVENTION ET D'ORGANISATION DES PRODUITS DE LA MER ( FIOM ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE . PREPARATORY PILOT ACTION FOR THE FISHERIES AND AQUACULTURE SECTOR IN FRANCE FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENT * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . PROTECTED MARINE AREAS - SURVEY * 130 * - * - * 56 * ( 1 ) * - * - * - * - * - * 56 - PILOT PROJECT - INVESTMENT * - * - * - * - * - * 245 * 122 * 50 * - * - * - - SCIENTIFIC FOLLOW UP * - * - * - * - * - * 365 * - * - * 182,5 * 50 * 182,5 B . SURVEY ON DEVELOPMENT OF COASTAL LAGOONS * 130 * - * - * 55 * ( 1 ) * - * - * - * - * - * 55 C . PROCESSING AND MARKETING OF SEA PRODUCTS - SURVEY * 80 * - * - * 80 * ( 1 ) * - * - * - * - * - * 80 - PILOT PROJECT * - * - * - * - * - * 300 * 75 * 25 * 60 * 20 * 60 D . TECHNICAL ASSISTANCE * 48 * - * - * 24 * 50 * 48 * - * - * 24 * 50 * 48 TOTAL * 388 * - * - * 215 * * 958 * 197 * * 266,5 * * 481,5 ( 1 ) FLAT-RATE AMOUNT : 1 ECU = FF 6,87530 . " EXISTING INSTRUMENT " MEANS THE ERDF , THE ESF OR THE EAGGF GUIDANCE SECTION . NB : THE ESTIMATES GIVEN IN THE TABLE MAY BE REVISED . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE FRENCH REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .